People v Rodriguez (2015 NY Slip Op 01525)





People v Rodriguez


2015 NY Slip Op 01525


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Tom, J.P., Saxe, Manzanet-Daniels, Gische, Clark, JJ.


14260 9845/97

[*1] The People of the State of New York, Respondent,
vWilliam Rodriguez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (David Crow of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Order, Supreme Court, New York County (Marcy L. Kahn, J.), entered on or about October 26, 2012, which denied defendant's CPL 440.46 motion for resentencing), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of resentencing (see e.g. People v Arroyo, 99 AD3d 515, 517 [1st Dept 2012], lv denied 20 NY3d 1059 [2013]). In addition to having a long criminal record including both drug and robbery convictions, defendant absconded, remained a fugitive for many years, and was convicted of a new felony arising out of his participation in large-scale drug activity. These considerations outweighed the mitigating factors cited by defendant, including his good prison record.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK